Citation Nr: 1017387	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability (claimed with arthritis and 
swelling).


REPRESENTATION

Appellant represented by:	Attorney John Cameron, Esq.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, based on a September 1998 RO decision from 
another RO, will be addressed in a separate decision. 


FINDINGS OF FACT

1.  In an unappealed December 1996 rating decision, the RO 
denied a claim for service connection for a bilateral foot 
disability.

2.  Evidence received since the December 1996 decision that 
pertains to the Veteran's claim for a bilateral foot 
disability is not new and material.


CONCLUSIONS OF LAW

1.  The RO's December 1996 decision was not appealed and is 
therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2009).

2.  New and material evidence to reopen a claim for service 
connection for a bilateral foot disability has not been 
submitted and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim for service connection 
for a bilateral foot disability.  He argues that he was 
treated for foot pain during service and that he has had 
continuous foot problems since service.

The RO denied the Veteran's claim for entitlement to service 
connection for a bilateral foot disability in a December 1996 
decision and the Veteran was notified of the decision.  The 
Veteran did not perfect an appeal to the December 1996 rating 
decision, therefore it is final.  38 U.S.C.A. § 7105(c).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran filed his current petition to reopen in March 
2007.  For claims filed on or after August 29, 2001, "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The Veteran asserts that he suffers from a bilateral foot 
disability incurred during his time on active duty.  The RO 
denied the claim in December 1996, citing the service 
treatment records that indicated a single complaint of foot 
pain in service with no objective symptoms and no further 
complaints; the separation examination that was normal; and a 
VA examination in November 1980 that was entirely silent for 
any complaints regarding the feet.  The Veteran did not 
appeal the denial, and it is therefore final.

Evidence of record since the RO's December 1996 decision 
includes VA and non-VA treatment reports, dated between 1996 
and 2010, Social Security Administration records, and 
statements from the Veteran.  

The medical evidence shows that the Veteran has complained of 
foot problems.  X-rays taken in August 1999 indicate normal 
bone density and mild hallux valgus bilaterally.  A May 2007 
VA treatment record indicates a "new complaint" of pain and 
swelling and difficulty walking; the assessment was 
onychodystrophy of the toenails, with no additional diagnoses 
for the feet.   A May 2008 VA podiatric consult resulted in 
the assessment of plantar fasciitis, metatarsalgia, 
tendonitis, pes planus deformity bilaterally, and mycotic 
nails.  While the newly received medical records indicate 
infrequent treatment for foot complaints since 1999, many 
years after separation from service, the medical evidence 
still fails to show that the Veteran has any current 
disability of the feet that could be related to service.

This evidence, which was not of record at the time of the 
December 1996 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the medical evidence contains competent evidence to show 
that the Veteran has a bilateral foot disability related to 
his service from December 1971 to March 1975.

It is important for the Veteran to understand that treatment 
for an acute foot problem in service does not necessarily 
indicate that any current bilateral foot disability is, in 
any way, related to his military service more than 35 years 
ago.

The Board therefore finds that the submitted evidence does 
not raise a reasonable possibility of substantiating this 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.

The only other pertinent evidence received since the December 
1996 denial of the claim consists of written testimony from 
the Veteran.  This testimony is essentially duplicative of 
that which was of record at the time of the December 1996 RO 
decision.  The Board points out that, although a lay person 
is competent to testify as to observable symptoms, a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-497 (1997).  Therefore, under 
the circumstances, the Veteran's statements are not new and 
material evidence and are insufficient to reopen the claim.  
Savage, 10 Vet. App. at 498; Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt rule is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and SSA records, and the 
Veteran provided private treatment records and statements.  

In this case, a VA examination is not warranted as the claim 
has not been reopened.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal to reopen a claim of service connection for a 
bilateral foot disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


